Title: Abigail Adams to John Adams, 28 December 1798
From: Adams, Abigail
To: Adams, John


          
            
              My dearest Friend
              Fryday Quincy December 28 1798
            
            on twesday Evening I received the Mercury, and read in it, the arrival of Capt Jenkins in the America, on sunday. you may well suppose I felt greatly rejoiced expecting from Thomas’s Letter, that he was undoubtedly a passenger. no mention was however made of him in the paper: I expected for two days to hear of him, then I conjectured that not knowing of my being here, was the reason of my not receiving a Letter to notify me. in this Suspence I write to mr smith requesting him to get intellegence for me. I received an answer from him last Evening that he had seen one of capt Jenks owners, but that he knew not of any passengers comeing in her. he supposes mr Adams is on Board the ship Barbara Capt Clark who saild at the same time for Boston, the 30 of october, but I have not been yet able to learn any thing further— I can only pray for his safety. I watch’d the weather all last week, and tho threatned with a snow storm, it past off, with a small slight portion and ended in a Thaw, by which the travelling is again impeeded it had just got passible, & the Roads were lively. the weather is now moderate and fine. I last Evening received your Letter of December the 19th. I cannot say that it added to my spirits, or Rest. the dissapointment from Thomas’s not comeing had already depresst me, and the reflections and observations respecting our Children calls up so many painfull Ideas, that I cannot be otherways than unhappy when I reflect upon them; in silence I do reflect upon them daily. I wish it was other-ways with them. for mrs smith I feel more keenly; because I know She is innocent of the cause of her misfortunes; she is and always was a dutifull and affectionate Child. I hope better days are



reserved for her, tho at present the prospect is dark— with respect to what is past, all was intended for the best, and you have the satisfaction of knowing that you have faithfully served your Generation, that you have done it at the expence of all private Considerations and you do not know whether you would have been a happier Man in private, than you have been in publick Life— the exigencies of the times were such as call’d you forth. you considerd yourself as performing your duty. with these considerations, I think you have not any cause for regreet. what remains to us of Life, we must expect to have checkerd will good and evil, and let us patiently endure the one, and rejoice in the other as becomes those who have a better hope and brighter prospects beyond the Grave—
            Much is said in the Philadelphia papers respecting the united Irishmen. is there any reason to think them so formidable as there represented? I know there is a banditty of unprincipeld wretches who are employd as emissaries to keep us at varience. a passage struck me in Fennoes paper last Evening, that the democratic society of N york were summoned to meet by one Davis, “when some communications of importance are to be made.”
            I took the more notice of it, from having read a preface, written by one John Davis the translator as he calls himself; of General Buonaparte Campaign in Italy, a work of 300 pages, printed in N york at the Argus office in 98—written by a Genll officer of his Army— I am now reading it, but the stile of the preface struck me as the most conceited Bombastical thing I ever read. “he says he came to this Country the middle of last march, with no other recommendation than a Love of literature. he had caught the Bliss of publication in England, which will ever constitute my supreme felicity”
            as a specimin of this superb translators work, he is transported with joy, to have executed the translation of a work that records the actions of one of the Greatest Warriours the World ever produced; compared to whom [“]Hannibal was a stripling, Alexander a holiday captain, and Cæsar a mere candidate for military Fame”
            I would recommend to him to translate Buonaparty Campaign into Eygypt. query is not this the same fellow probably?
            The Book belongs to Nat’ll Austin the Brother of Honestus. you will wonder how I came by it. for the good of the publick it was put into the circulating Library in Boston, taken out by mr d Greenleaf, and by him lent to me
            Master Cleverly is still living. mr Burrel who was sick when you was here recoverd, but a younger Brother of his who lived, with him

took the fever and dyed with it. Mr Cranch is getting well I hope, so is B Adams—
            I have not heard yet whether Richard dexter has arrived.
            I had a Letter from mrs smith in which she expresses her anxiety at hearing you were unwell and fears you took cold in going on in the storm— she says she has been greatly afflicted with an Eruption upon her hands which the Dr pronounces the salt Rhume—the same which afflicts you. she complaind of its itching intollerably— sulpher and cream of Tarter she took. you have always found that of service to you, and I would again recommend it to you—
            I inclose to you a sermon, Dr Eckley was so polite as to send me two. it is a good performance— I see that the yellow fever has not purified the Northern Liberties. what a wretched crew?
            adieu ever / yours
            
              A Adams
            
          
          
            Love to William
          
        